Citation Nr: 0205211	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-47 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for myopic astigmatism 
of both eyes.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for a cardiovascular 
disorder.

4.  Entitlement to service connection for nervous system 
dysfunction.

5.  Entitlement to service connection for a bilateral 
shoulder disability.

6.  Entitlement to service connection for scabies.

7.  Entitlement to service connection for residuals of an 
anthropoid bite.

8.  Entitlement to a compensable evaluation for sensorineural 
hearing loss of the right ear.

9.  Entitlement to service connection for Hodgkin's 
disease/non Hodgkin's lymphoma as a result of exposure to 
herbicides.

10.  Entitlement to service connection for an illness 
manifested by night sweats, numbness, tingling sensation of 
the extremities and skin rashes, as a result of exposure to 
herbicides.

(All of the above issues except the issue of entitlement to 
service connection for myopic astigmatism of the eyes will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1962, and from March 1963 to July 1978.  

The issue decided in this action, entitlement to service 
connection for myopic astigmatism of the eyes, comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision dated in June 1994 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

This case was the subject of a Board decision dated in 
October 1998, which was vacated by a July 2001 Order of the 
Court of Appeals for Veterans Claims.  The below action is 
directed in view of that Order.

The Board is undertaking additional development on nine 
issues: (1) Entitlement to service connection for left ear 
hearing loss; (2) Entitlement to service connection for a 
cardiovascular disorder; (3) Entitlement to service 
connection for nervous system dysfunction; (4) Entitlement to 
service connection for bilateral shoulder disability; (5) 
Entitlement to service connection for scabies; (6) 
Entitlement to service connection for residuals of an 
anthropoid bite; (7) Entitlement to a compensable evaluation 
for sensorineural hearing loss of the right ear; (8) 
Entitlement to service connection for Hodgkin's disease/non 
Hodgkin's lymphoma; and (9) Entitlement to service connection 
for an illness manifested by night sweats, numbness, tingling 
sensation of the extremities and skin rashes.  This 
development is ordered pursuant to authority granted by 67 
Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,009, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.



FINDING OF FACT

The veteran's bilateral myopic astigmatism is a refractive 
error of the eyes, not contended or shown to be a result of 
superimposed injury or disease during service.


CONCLUSION OF LAW

The veteran's myopic astigmatism of the eyes is not a disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001);  38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  An eye disability manifested by 
refractive error may be service connected where there is 
evidence of superimposed injury or disease during service 
that resulted in the refractive error.  See Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993); VAOPGCPREC 82-90; 55 Fed. 
Reg. 45,711 (1990).  By contrast, mere developmental 
refractive error of the eye is not considered a disability 
under the law for purposes of entitlement to VA compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2001).

In pursuing a claim for service connection for myopic 
astigmatism, the veteran impliedly claims that he has myopic 
astigmatism of the eyes that began in service.  His service 
medical records confirm he had refractive error of the eyes 
during service, requiring eyeglasses for correction.  During 
an April 1994 VA examination, the examiner found the veteran 
to have no visual field defects, and the diagnosis was myopic 
astigmatism, which is a type of refractive error.  Dorland's 
Illustrated Medical Dictionary 151, 1094 (28th ed. 1994).  
The veteran's claim for service connection for refractive 
error has no legal merit since 38 C.F.R. § 3.303(c) provides 
that refractive error of the eye is not a disease or injury 
for which service connection may be established.  In the 
absence of a contention or showing that the veteran has 
visual impairment which is due to disease or injury in 
service, as opposed to bare refractive error that began 
during service, service connection for refractive error is 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  This liberalizing legislation must be 
applied in the present case.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The new law revises the former § 5107(a) of 
title 38 United States Code to eliminate the requirement that 
a claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A(a)).

The veteran was informed in an October 1994 statement of the 
case and November 1994 and April 1998 supplemental statements 
of the case that his claim was being denied because because 
his myopic astigmatism is a developmental condition and not a 
disability under the law for purposes of service connection.  
The evidence in this case is not in dispute - the veteran 
seeks service connection for bare refractive error of the 
eyes, and he does not contend nor does the evidence 
demonstrate that superimposed injury or disease during 
service caused it.  The veteran has been notified on multiple 
occasions of the ground for denying his claim, and there is 
no evidence or contention to the contrary.  The evidence is 
not in dispute, and the claim is denied as a matter of law.  
The Board finds that further development on the issue of 
entitlement to service connection for myopic astigmatism of 
the eyes would have no reasonable possibility of 
substantiating the claim, as the claim is lacking in legal 
merit and therefore incapable of substantiation on its face.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Further 
development would be a futile waste of administrative 
resources, and is not warranted.


ORDER

Service connection for myopic astigmatism of the eyes is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

